Case 1:20-cv-22323-JAL Document 1-1 Entered on FLSD Docket 06/04/2020 Page 1 of 4

EXHIBIT “1”

 
Case 1:20-cv-22323-JAL Document 1-1 Entered on FLSD Docket 06/04/2020 Page 2 of 4

SoldTo Name

AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC

Contract No

Unit Number

112056 SEGU9068530
128079 SEGU5190936
129760 CXRU1593550
129760 CXRU1593647
180580 GESU9340500
180580 GESU9340876
180580 GESU9340916
180580 GESU9341168
180580 GESU9341342
180580 GESU9341384
180580 GESU9341487
180580 GESU9341553
180580 GESU9341609
180580 GESU9341620
180580 GESU9341635
180580 GESU9341701
180580 GESU9341738
180580 GESU9341743
180580 GESU9341888
180580 GESU9341893
180580 GESU9341954
180580 GESU9341996
180580 GESU9342098
180580 GESU9342190
180580 GESU9342272
180580 GESU9342293
180580 GESU9342457
180580 GESU9342652
180580 GESU9343005
180580 GESU9343047
180580 GESU9343290
180580 GESU9343319
180580 GESU9343453
180580 GESU9343670
180580 GESU9343685
180580 GESU9343725
180580 GESU9343978
180580 GESU9344017
180580 GESU9344022
180580 GESU9344110
180580 GESU9344233
180580 GESU9344260
180580 GESU9344280
180580 GESU9344296
180580 GESU9344531
180580 GESU9344568

Unit Type
RW4C-PL
BW4
RW4C-PL
RW4C-PL
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RWA4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RWACK
RW4CK
RW4CK
RWA4CK
RW4CK
RW4CK
RW4CK
RW4CK
RWA4CK

DV Amount

$15,840.00

$3,400.00
$18,480.00
$18,480.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
Case 1:20-cv-22323-JAL Document 1-1 Entered on FLSD Docket 06/04/2020 Page 3 of 4

AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC

180580 GESU9344681
180580 GESU9344700
180580 GESU9344721
180580 GESU9344790
180580 GESU9344871
180580 GESU9344974
180580 GESU9345013
180580 GESU9345029
180580 GESU9345034
180580 GESU9345142
180580 GESU9345190
180580 GESU9345224
180580 GESU9345250
180580 GESU9345292
180580 GESU9361170
180580 GESU9365431
180580 GESU9366206
180580 GESU9369972
180580 GESU9374726
180580 GESU9374752
180580 GESU9374829
180580 GESU9374921
180580 GESU9375384
180580 GESU9375532
180580 GESU9375785
180580 GESU9375872
180580 GESU9375975
180580 GESU9378336
180580 GESU9378450
180580 GESU9378486
180580 GESU9378629
180580 GESU9378721
180580 GESU9378790
180580 GESU9378845
180580 GESU9378887
180580 GESU9378995
180580 GESU9379435
180580 GESU9383482
180580 GESU9383630
180580 GESU9383883
180580 GESU9384010
180580 GESU9384196
180580 GESU9384278
180580 GESU9384323
180580 GESU9413910
180580 GESU9414109
180580 GESU9414304

RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK

$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$10,560.00
$11,440.00
$11,440.00
$11,440.00
Case 1:20-cv-22323-JAL Document 1-1 Entered on FLSD Docket 06/04/2020 Page 4 of 4

AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC
AFCO Holdings, LLC

180580 GESU9420328
180580 GESU9420729
180580 GESU9423230
180580 GESU9435040
180580 GESU9435415
180580 GESU9435483
180580 GESU9435570
180580 GESU9436160
180580 GESU9436176
180580 GESU9436453
180580 GESU9436495
180580 GESU9436540
180580 GESU9436690
180580 GESU9436807
180580 GESU9436962
180580 GESU9437573
180580 GESU9438456
180580 GESU9439072
180580 GESU9439621
180580 GESU9439642
180580 GESU9439750
180580 GESU9444340
180580 GESU9444382
180580 GESU9444398
180580 GESU9444422
180580 GESU9444675
181801 GESU9488544
181801 GESU9488890
181801 GESU9489900
181801 GESU9490808
181801 GESU9495040
181801 GESU9495456
181801 GESU9495986
181801 GESU9497166

RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4CK
RW4C-PL
RW4C-PL
RW4C-PL
RW4C-PL
RW4C-PL
RW4C-PL
RW4C-PL
RW4C-PL

$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$11,440.00
$17,400.00
$17,400.00
$17,400.00
$17,400.00
$17,400.00
$17,400.00
$17,400.00
$17,400.00
